      Case 2:19-cr-00448-DLR Document 51-1 Filed 07/14/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                           Case No. 2:19-CR-448-2
 9
                               Plaintiff,                ORDER
10               vs.
11   James B. Panther, Jr.,
     a/k/a “James Suqui” and “James
12   Suquilanda,”
13
14                     Defendant.
15
            Upon consideration of the Parties’ Joint Motion to Continue the Trial and Rule 11
16
17 Plea Hearing (the “Consent Motion”), the Court makes the following findings:
18
            1.         On May 4, 2020, the parties notified the Court of the defendant’s intent to
19
     enter a plea of guilty;
20
21          2.         This case is currently set for a jury trial on August 4, 2020 and a Rule 11 plea
22 hearing on July 21, 2020;
23
          3.     The government recently determined that certain materials were not
24
25 previously disclosed to the defendant and is currently producing these materials for review
26 in advance of any Rule 11 plea hearing;
27
28
      Case 2:19-cr-00448-DLR Document 51-1 Filed 07/14/20 Page 2 of 2




 1          4.      In the Consent Motion, the parties move to continue the trial and Rule 11

 2   hearing to a date in September 2020, and exclude the time from July 21, 2020 to the Rule
 3
     11 hearing from the computation of the time under the Speedy Trial Act; and
 4
            5.      For the reasons stated above and in the Consent Motion, pursuant to 18
 5
 6   U.S.C. § 3161(h)(1)(G)) and (h)(7), the Court concludes that there is good cause to grant
 7   the continuance and the ends of justice would be served by excluding time as requested by
 8
     the parties.
 9
10          WHEREFORE, in the interest of the defendant and the interests of the public it is

11   HEREBY ORDERED that:
12
            (i) the trial is continued; and
13
14          (ii) all time from July 21, 2020 to the date of the Rule 11 hearing is excluded from

15   the computation of time under the Speedy Trial Act.
16
17
     Dated this ___ day of ______________, 2020.
18
19
                                               ______________________________________
20
                                               HONORABLE DOUGLAS L. RAYES
21                                             UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
                                                -2-
